[ q -- -¢ v _-.».- - - _--- - - ----------_-- -- ---_-- ----- - __________..

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 1 of 17

 

us msimo must _ N_D, gp N,Y_
UNITED STATES DISTRICT COURT L E D

 

 

 

 

 

 

 

 

 

NoRTHERN DlsTRlcT oF NEW YoRK
NUV 0 2 2018
UNI'I‘ED sTATEs oF AMER_ICA, AL_H U'CLOCK______
iohn M. Domurad, Cferk ~ Nbany
Petitioner,
_v- 3 is-Mc- j“/

ANDREW _MNNICK, GL<S/D 519
Respondent.
PETITION To ENFORCE

INTERNAL REVENUE SERVICE SUDIMONS

The Unjted States ofAmerica, by its attorney, Grant C. Jaquith, United States Attomey for
the Northern District of New York, Thomas Spina .Tr., Assistant United States Attorney, of
counsel, petitions this Court for an order enforcing lnternal Revenue Service ("IRS") administrative
Summons served on the respondent, Andrew Minnick. ln support, the United States avers as

follows:

1. Jurisdicl;ion over this matter is conferred upon this Court by 26 U.S.C. §§ 7402 and

7604(a) and by 28 U.S.C. §§ 1340 and 1345.
2. Respondent Andrew Minnick is located within the geographical boundaries of this
district

3. Ronald P. Weaver is a Reverlue Ocher of the Intemal Revenue Service (“[RS”)
employed in the Small Business/ Self Ernployed (“SB/ SE") Division .North -Atlantic Compliance

Area of the IRS, located in at the [RS, Elm.i.ra, New York. M.r. Weaver’S declaration in support of

the United States’ petition is attached hereto as Exhibit A.

 

 

 

    

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 2 of 17

4. Revenue Oflicer Weaver is conducting an investigation into the collection of tax
liability of Andrew Minnick for the Form 101-40 calendar period(s) ending December 31, 2015 and
December 31, 2016.

5. ln his capacity as an [RS Revenue Ofi'icer, M_r. Weaver is authorized to issue an'[RS '
Summons pursuant to 26 U.S.C. § 7602, 26 C.F.R. § 301.7602-1, 26 C.F.R. § 301.7602-1T, and

Intemal Revenue Service Delegation Order No. 4 (as revised).

6. Pursuant to the above-described investigation, on February 26, 2018, Revenue
OH'icer Weaver issued an IRS administrative Surnrnons to Andrew Minnick, directing him to
appear on March 12, 2018, at the place identified in the Snmmons. The Surnmons directed Mr.
Minnick to appear and give testimony and to provide information related to the collection of his

tax liabilities for 2015 and 2016. The Sumrnons is attached hereto as Exhibit B.

7. On February 2?, 2018, Revenue Ocher Weaver served an attested copy of the
Sumrnons upon M_r. Minnick, by leaving at his last and usual abode with his girlfriend, Jessica

Baker as evidenced on the Certiticate of Service accompanying the Sumrnons. (Exhibit B).

8. On March 12, 2018, Mr. Minnick appeared but refused to comply with the

Sum.mons.

9. On March 18, 2018, Otlice of Chief Counsel, IRS issued a Last Chance appointment
letter to M_r. Minnick to appear on April 16, 2018. Mr. Minnick did not appear on that date, or

comply with the-summonsl

  

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 3 of 17

lO. On June 4, ZOlS, Assistant U.S. Attorney Kathtyn L. Smith sent correspondence to
Mr. Minniclc attempting to resolve this matter prior to commencing litigation The letter is attached

hereto as Exhjbit C.

ll. As of the date of this petition, the testimony and documents described in the

Summons are not in the possession of the IRS.

12. All administrative steps required by the lnternal Revenue Code for the issuance of

the Summons have been followed.

13. The testimony and collection information sought by the Summons are relevant to the

IRS’s investigation

14. No Justice Department referral is in effect within the meaning of 26 U.S.C.

§ 7602(d)(2) with respect to Mr. Mirmick for the tax periods under investigation

15. In order to obtain enforcement of the Summons, the United States must establish
that the Summons: (l) is issued for a legitimate purpose; (2) seeks information relevant to that
purpose; (3) seeks information that is not already within the lRS’s possession; _and (4) satisfies all
administrative steps required by the Intemal Revenue Code. United States v. Powelf, 379 U.S. 48,

57-58 (1964).

16. The attached Declaration of Revenue Ofiicer Weaver (Exhibit A) establishes the

Government’s primaj€za‘e showing under Powell.

WI-IEREFORE, the United States requests the following relief:

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 4 of 17

A. That this Court enter an order directing the respondent to show cause in writing, if
any, why he should not comply with and obey the aforementioned [RS Summons and every

requirement thereof;

B. That this Court enter an order directing the respondent to fully obey the subject
Summons and each requirement thereof by ordering the attendance, testimony, and production of
the documents required and called for by the terms of the Sunnnons, before Revenue Ofiicer
Weaver, or any other proper officer or employee of the lRS, at such time and place as may be set

by Revenue _Oflicer Weaver or any other proper officer or employee of the [RS;
C. That the United States may recover its costs in maintaining this proceeding; and

D. That the Court grant such other and further relief as it deems proper or justice may

require.

DATED: November 2, 2018 GRAN"T C. JAQUITH
Aibany, New York _ United States Attomey

By: /s/ Thomas Sr_)z'na J'r.
THOMAS SP]NA .TR.

Assistant U.S. Attorney
United States Attomey’s Oflice
445 Broadway, Room 218
Albany, NY 1220'7

Tel: (518) 431-024?
Thomas.Spina@usdoj. gov

 

 

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 5 of 17

EXHIBIT A

 

 

_--. - - .- - 1- - - - - -- _.. ,_..._

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/O2/18 Page 6 of 17

§UN|TED STATES D|STR|CT COURT
' FOR THE NORTHERN D|STRlCT OF NEW YORK

UN|TED STATES OF AMER|CA,
Petitioner
v.

Civi| Action No.
ANDREW MlNN|CK

'\\_.»f‘\\_r‘~\-_/'\\_/'\\_/‘~\-I‘\\_r‘~._f"~../

Respondent.

DECLARAT|ON
RONALD WEAVER declaresl under penalty of pen'ury, pursuant to 28 U.S.C. section
1746, that the following statements are true except those made on information and
belief and, as to those, | believe to be true:
1. l am a duly commissioned revenue officer employed in the Sma|| Buslness/Se|f-
Employed Division North At|antic Comp|iance Area of the internal Revenue Service at
|NTERNAL REVENUE SERV|CE, 149 W GRAY STREETl ELM|RA, N¥ 14901-2104.
2. |n my capacity as a revenue officer l am conducting an investigation for the

l _
5 collection of tax liability of ANDREW M|NN|CK for the Fonn 1040 calendar periods
ending DECEMBER 31, 2015 and DECEMBER 31, 2016.

3. |n furtherance of the above investigation and in accordance with Section 7602 of
Tit|e 26, U.S.C., | issued-on February 26, 2018, an administrative summons, internal
Revenu_e Service Form 6637, to ANDREW M|NN|CK, to give testimony and to produce

for examination books, papers, records, or other data as described in said summons `

The summons is attached to the petition as Exhibit A.

 

---_-- ---_-_--_-._._.._.-.._.|

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/O2/18 Page 7 of 17

4. |n accordance with Section 7603 of Tit|e 26, U.S.C., on February 27, 2018, |
served an attested copy of the internal Revenue Service summons described in
Paragraph (3) above on the Respondentl ANDREW M|NNlCK, by leaving the summons
at last and usual place of abode, with Jessica Baker (gir|friend of Respondent), as
evidenced in the cert'rhcate of service on the reverse side of the summons

5. On March 12, 2018, the RespondentANDREW M|NNlCK, appeared but refused to
comply with the summons i
6. On March 28, 2018, Oflice of Chlef Counse|, lntema| Revenue Service issued a
Last Chance 2N56 appointment letter to the Respondent ANDREW M|NNlCK to appear
on Apn'l 16, 2018 at 9:00 AM. Appearance was at 149 W Gray Street, Elmiral NY
14901. The Respondent did not appear. His refusal to comply with the summons
continues to the date of this declaration SEE EXH|BIT B.

7. The books, papersl records, or other data sought by the summons are not
already in the possession of the internal Revenue Service.

8. Al| administrative steps required by the |ntema| Revenue Code for issuance cfa
summons have been taken

9. lt is necessary to obtain the testimony and to examine the books, papers,
records, or other data sought by the summons in order to collect the federal tax liability

of ANDREW M|NNlCK for the Form 1040 calendar periods ending DECEMBER 31l

2015 and DECEMBER 31, 2016.

 

----_-_-_-_--»--_.-_‘

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/O2/18 Page 8 of 17

| declare under penaity of perjury that the foregoing is true and correct

Executed' this 15 FMday of A~F/€l L.r , 31 0 )¢§’ .

MM<,,U,'

RONALD WEAVER
REVENUE OFF|CER

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/O2/18 Page 9 of 17

Summons

Col|ection information Statement

|n the matter of ANDREW M|NNlCK. 32 HALSEYV|LLE RD, lTHACA. NY 14850-9235

|nte_rnal Revenue Service (r'dentr'fy Division) SMALL BUSlNESStSELF EMPLOYED
lndustryiArea (identir"y by number or name) Small Business f Se|f Emoloved

Periods: Forrn 1040 for triggg!enda r@riods ending De cember 31. 2015 and December 31. 2016

The Commlssioner of lnternal Revenue

To: ANDREW M|NNlCK
At: 32 HALSEYV|LLE RD. |THACA. NY 14850-9235

You are hereby summoned and required to appear before Q…EALQ VER, an lnlemal Revenue Servioe (iRS) officer to give testimony and to bring for
examination the following information related to the collection of the tax llabi|ity of the person identified above for the periods shown:

 

All'doo.rments and records you possess or control regarding assets, liabilitiesl or accounts held in the taxpayers name or for the taxpayers benefit which the
taxpayer wholly or partially cvlrnsl or in which the taxpayer has a security interest These records and documents include but are not limited to: all bank
statements. checkbooks, canceled checks. saving account passbool<sl records or certificates ct deposit for the period:

From 02!011'2017 To 02!01)'2018

Also include atl currentvehicte registration certincates deeds or contracts regarding real property stocks and bonds, acoounts, notes and judgments receivable
and all life or health insurance policies

lRS will use this information to prepare a Coilecxion lntonnation Statement We have attached a blank statement to guide you in producing the necessary
documents and records

 

Do not write in this space

Buslnees address and telephone number of lRS officer before whom you are to appear:
lNTERhtAL REVENUE SERVlCE. 149 W GRAV STREET. ELM|RA N¥ 14901-2104 t607l 378-0071
P|ace and time for appearance: At -lNTERNAL REVENUE SERV|_CE. 149 W GRA`{ STREET‘ ELM|RA. NY 14901-2104

 

 

gm on the 12th day of March _,__ 2018 at_______ 9: 00 o'clock__ a m.
IRS lseued under authority ofthe lntemai Revenue Code this 26111 day of Februa _ 2018
oepamnenraftrrerreasury ML`/ _
lntemal Revenue Serv1ce_ RONALD WEAVER ,-Q¢.»vw REVENUE OFFECER

 

miregov Slg“at“`e°f'”“mgm

. . T|`UG
Form essr(nev.rozoio> Er. 6

Catalog Number 250000 Sigmmdapmng mrrrrapprcabta) mfa
` ~n\.\¢¢f

Drlginal - to be kept by IRS

 

 

 

|
` Case'3:18-mc-OOOS4-GLS-DEP Documentl Filed11/O2/18 Page 10 of 17 _
l
|

Certificate of . ` _ `
Service of'Summons

(Pursuant to section 7603, internal Revenue Code)

 

l certify that l served the summons shown on the front of this form on:

 

 

 

 

 

 

 

 

 

 

Date ' T|me y
erisa/lrs mar
How l:| l handed an attested copy cf the summons to the person to whom it was directed
Summons
Was § l left an attested cop of the summons at _the last and usual place of abode of the person
to whom lt was dire ed. l left the copy wrth the following person (rf any)._
Served -TJ'/§ >”/) c A ,£?A .Ke/¢,
i `_
Signature ` ' T'fl’@
M/{¢‘/_.;_M (}~£V£/»é Of"¢jC-'E/L

 

| certify that the copy of the summons served contained the required certincation._

 

   

Signatursl

ar

 

Title
M,/¢,.,,M n£vé/oe eFFicg/€_

low

- `a ii \.
‘ ca ,no. sooner ' _ Formssavreev. rezoro)
ist rs*f#§
v

 

 

 

_?’ Case 3:18-mc-OOOS4-GLS-DEP Documentl Filed11/O2/18 Page‘11 of 17

DEPARTMENT OF THE TREASUR¥
rrr'rERNAL REvENuE sEercE
oFFlc:E oF cHrEF couNsEr_
sMAr.L eusmessrsEl_F-EMPLOYED orvrsiorr couNsEl.
_ 14'rH FLooR '
l

 

33 MAloEN LANE
NEW YoRK, NEW YORK 1 0038-4518
- - rs¢s)zss-sroo

FAx rsss}soe-zsas

rita 2_52018
CC:SB:l:MAN:2:GL-109914-18
SMeltzer

|

Andrew Minnick :
32 Halseyville Rd. - - i
Ithaca, NY 14850-9235 §

i To Mr. Minnick:

Small Businees/Self-Employed North Atlantic Area Collection of
the Internal Revenue Service has notified our office that you did
not comply with the provisions of the summons served on you on
February 27, 2018 requesting colllection information for the period
February 1, 201? to February 1, 2018¢_ Under the terms of the
summons, you were required to appear before Revenue Officer Ronald
Weaver on March 12, 2018.. -

Legal proceedings may be brought against you in the United
States District Court for not complying with this eummons. To avoid
Such proceedinge, you are to appear before Revenue Officer:

Name: Ronald Weaver
Date: April 16, 2018
Tirne: Q:OOAM
Addreas: '149 W Gray St.
Elmira, NY 14901-2104

 

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 12 of 17

CC:SB:l:MAN:Z:GL~ - 2 -

Any books, records or other documents called for in the summons
should be produced at that time. If you have any questions, please
contact Revenue Officer Ronald Weaver at 607-3?8-0071.

Frances F. Regan

Area ounsel
W:::j:: Bu in / e f- -Employed Area l)

Lylej . Pressfl
Asso ate Area Counsel
(Small Business/Self- Employed)

cc:Peter Pac
Tax Examining Technician
Advisory Territory-l, Buffalo, NY
Internal Revenue Service
llA Clinton Avenue, Room 521
Albany, NY 12207

Ronald Weaver, Revenue Officer

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 13 of 17

EXHIBIT B

 

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 14 of 17

Summons

Coliection Information Statement

|n the matter of ANDR | 32 HALSEYViLLE RD iTHA NY 14850-9235

lntama| Revenue Service (identify Dno'srbn) SMALL BUSINESS!SEL`F EMPLOYED
lndustrylArea (ldentify by number or name) Sma|l Businees f Seif Emploved -

Periods: Form 1040 for'the ca nder 'ods endino Deoember 31. 2015§_nd Dgoember 31, 2016

The Commissloner of internal Revenue

 

 

 

_ TO: ANDREW M|NNlCK

At: 32 HALSEYV|LLE RD iTHACA NY 14850-9235

You are hereby summoned and requin to appear betorel_B§.Tl_|i~i.Ai,,_D_i¢EA§LiE__B‘l an lntema| Revenue Service (lRS) ofiicer, to give testimony and to bring for
examination the following lnfom'iation related to the ooE-acilon of the tax liability of the person identified above for the periods shown:

 

Aii documents and records you possess or control regarding asaets, iiai;'li|'rti-ie=..'l or accounts held in the tamayer‘s name or for the taxpayer benth which the
tamayerwholiy or partially owns or in which the tamayer has a security intemet. These records and documents indude but are not limited to: all bank
statements, ohedtbooks, canceled checks saving account passbooks. records or certificates of deposit for the period:

From 021'01!'20'17 To 02.~"01!2018

Also include ali current vehicle registration oerti'iicates, deeds or contracts regarding real properiy, stocks and bonds, aooounts. notes andjudgments receivabie.
and all life or health insurance policies

iRS will use this information to prepare a Co|iection information Statement We have attached a blank statement to guide you in prchuoing the necessary
documents and records

 

Do not write in this space

Buslnm address and telephone number of lRS omoer before whom you are to appear:
lNTERN-AL REVENUE SERVICE. 149 W GRAY STREEF. ELM|RA NY 1490'1-2104 i607} 378-0071
P|ace and time for appearances At iNTERNAL REVENUE SERViCE, 149 W GRAY STREET, ELMIRA NY 14901-2104

gm IRS onthe 1201 dayof March , 2013 at 9:00 o'o|ock_a_m.

 

 

 

 

 

 

 

 

taeued under authonty of the lntemal Revenue Code this 26th day of Fewuarv .2018
oepanmem of the Treasurj _
lmsmai Revenue Service RONALD WEAVER ML\/ REVENUE OFF|CER
m.irs_g°v Slgnawrec¢lseumomoer me
Fon'n 663? (Rev.10-2010)
Catalog Number 250000

 

Slgnawre of approving officer (rfapo£cablej Td-e

 

original - to be kept by ins

 

Case 3:18-mc_-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 15 of 17

Certificate of
Service of Summons

(Pursuant to section 7603, internal Revenue Code}

 

l certify that l served the summons shown on the front ofthis form on:

elmira
/ /"

Date ‘l'lme

 

/,f la F

How |:| l handed an attested copy of the summons to the person to whom it was directed

 

Summons

 

was § | left an attested _cop of the summons at _the last and usual place of abode of the person
to whom rt was dir ed. i left the copy with the following person (n' any)._

Served C)'€_F./) c A ,UA iié£-

 

 

 

Signature me
M¢/e , ,, . dave/ce opens/z

 

l certify that the copy of the summons served contained the required certification.
Titie
M/M,./¢'.M {1£¢6‘/¢¢€ d/<Fic'é,@

Cataiog No. 250000 - ram sear (Rev. 1o201 o)

 

Sig nature

 

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 16 of 17

EXI-]]BIT C

 

Case 3:18-mc-OOOS4-GLS-DEP Document 1 Filed 11/02/18 Page 17 of 17

U.S. Department of Justice

 

 

United States Atl;orney
Westem Dis£ricr ofNew York
100 owe Seee: (535) 263-6760
nachman New York iam fox (535) 399-3920
June 4 , 20 1 8

Andrew Minnick

32 I-Ialseyville Road

lthaca-, NY 14850-9235
Re: IRS Administratiye Summons Non-Compliance
Dear M_r. Minnick,

The U.S. Attorney’s office has received a referral from the Intcrnal Revenue
Service to initiate a proceeding in Fecleral District Court arising out of your failure to
comply with a summons in connection with your outstanding federal tax debt. We have
been informed that you did appear in Elmira on March 12, 2018, as required, but that
you refused to fully comply with the summons

In late March 2018, the IRS Sma.ll Business- Self Employed Division Counscl’s
Ofi"lce sent you correspondence requesting you to appear on April 16, 2018, in Elniira to
avoid referral to the US Attorney’s oche for initiation of legal proceedings in Federal
court. No appearance or attempt to comply with the summons Was made.

At this time, this Of’rlce is taking the courtesy to reach out to you in an attempt to
resolve this matter without further litigation Please contact me before .l one 18, 2018 at
(585) 399- 3961 to discuss this matter

Thank you.
Very truly yours,

JAMES P. KEN'NEDY, .]R.
United States Attorney
W em Dis `ct of New York

KATHRYN L. S H
Assistant United States Attomey
KLS/eft `

cc: Lyle B. Press,
Associate Area Counsel
IRS Oftice of Division Counsel, (SB/SE)

Ronald Weayer, Revenue Offtcer

 

